DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 06/08/21 have been entered in the case. Claims 23-41, 53-63 are pending for examination and claims 1-22, 42-52 are cancelled.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a seal of the hub and at least partially [of the guide] into a lumen of the PIV distal to the seal” in claims 23, and 55; the limitation “the catheter is disposed in a flexible sheath when the fluid transfer device is in the first configuration and is disposed outside of the flexible sheath when the fluid transfer device is in the second configuration” in claim 37 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 recites the limitation "the vein of the patient" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-28, 30-31, 33-36, 38, 53-56, 60-61 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,216,978).
Regarding claim 23, Devgon discloses a system in Figs 9-14, comprising: 
Note: the limitations “a hub of PIV” and “a PIV” are not positively recited in the claim, and the limitation “configured to be coupled to a hub of a peripheral intravenous access device (PIV) 6300 at least partially inserted into a vein of a patient” is a functional limitation and only requires to perform of function.  In this case, the PIV 6300 is capable of inserting into a vein of a patient, paras [0082-0083];
 a distal end portion 6410 of the adapter 6400 including a guide (a nosecone inside the adapter 6400, see marked up Fig. 11) that extends through the hub and at least partially into a lumen of the PIV when the adapter is coupled to the hub of the PIV, a distal end of the guide being the distal-most portion of the adapter, see marked up Fig. 11. Note: as mentioned above, the limitation “a hub of PIV” and “a PIV” are functional limitations.  The limitation “a seal of the hub” is a part of the hub PIV.  Therefore, the limitation “a seal of the hub” is not positively recited in the claimed and therefore, the limitation “extends through a seal of the hub and at least partially into a lumen of the PIV distal to the seal when the adapter is coupled to the hub of the PIV” is considered as functional limitations and only requires to perform of function.  In this case, although the Devgon does not include a seal in the hub.  However, the device in Devgon is capable to include a seal in the hub, as modified by Voyten, as below. 
Devgon further discloses that a fluid transfer device 6100/6200 (in Fig. 10, having an introducer 6100, para [0074] and a catheter 6200, para [0075], a distal end portion 6130 of the introducer 6100 configured to couple (indirectly coupling via a lock mechanism 6131, Fig. 11) to a proximal end portion of the adapter 6400;  
the fluid transfer device 6100/6200 having a first configuration (Fig. 11) in which the catheter 6200 is disposed in the introducer 6100 and proximal to the PIV, and a second configuration (Fig. 12) in which the catheter 6200 extends from the introducer 6100, through a lumen of the adapter 6400, and through at least a portion of the lumen of the PIV 6300.  

    PNG
    media_image1.png
    219
    629
    media_image1.png
    Greyscale

Devgon does not disclose a seal of the hub (or the seal located inside the hub of the PIV).  Therefore, Devgon does not show that at least partially of the distal end portion 6410 of the adapter located distal to the seal.  However, Devgon also states in the embodiment of Fig. 2, a system comprising: a PIV line 1300; wherein a seal, in para [0047], at its proximal end such that the PIV line 1300 is in a sealed configuration until the locking mechanism 1131 is coupled to the PIV line 1300 and once the locking mechanism 1131 is coupled to the PIV line 1300, the seal can be opened to allow access for the catheter 1200.  The one way valve (seal) prevents a fluid flow out-side the catheter 1200 through the lock mechanism 1131, para [0047].
Voyten discloses a system, in Figs. 1-2 comprising: an adapter 40 configured to be coupled to a hub 24 of a peripheral intravenous access device, PIV 20 (see Fig. 2; wherein the access device 20 being connected to the hub body 24); a distal portion 36/46 of the adapter 40/42 including a guide 46 that extends through a seal 34 of the hub 24 and at least partially into a lumen/passage 30 of the PIV 20 distal to the seal 34 when the adapter 40 is coupled to the hub 24 of the PIV 20.  It is noted that the lumen 30 is a part of the PIV device 20.
Devgon only discloses the adapter with a guide configured to extend partially into the lumen of the PIV, but is silent about the PIV having a seal and the guide of the adapter extending through the seal. However, Devgon teaches in the embodiment of Fig. 2 that the PIV line having a seal and Voyten teaches the proximal end of the hub comprising a seal 34 and the distal end of the adapter 20 comprising a guide 46; wherein the guide 46 is configured to extend through the seal 34 and partially into the lumen distal to the seal 34, see Fig. 2.

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing or modifying the length of the guide of the adapter to be able to extend through the seal of PIV line and into the lumen of the PIV line distal to the seal, as taught by Voyten, for the purpose of providing sufficient structure to allow the guide of the adapter to be able to open a slit of the seal of the PIV line for fluid delivery, col. 5, lines 30-33 and Fig. 1 in Voyten.

    PNG
    media_image2.png
    249
    634
    media_image2.png
    Greyscale

Note: in addition, another option of modification the Devgon in view of Voyten device system such as: providing a seal 34 of Voyten located at a proximal end portion of the hub of the PIV 6300 in Devgon; the adapter 6400 of Devgon is replaced by the adapter 40 of Voyten into the device system of Devgon. 
Regarding claim 24, Devgon in view of Voyten discloses all claimed subject matter in claim 23.  Devgon discloses a distal end portion 6230 of the catheter 6200 is disposed within the vein of the patient and distal to the PIV 6300 when the fluid transfer device 6100/6200 is in the second configuration, see Fig. 13 and para [0085].  
Regarding claim 25, Devgon in view of Voyten discloses all claimed subject matter in claim 23.  Devgon discloses that wherein at least a distal end portion 6230 of the catheter 6200 is distal to the seal disposed in the lumen of the PIV when the fluid transfer device 6100/6200 is in the second configuration.  Note: the limitation “the seal disposed in the lumen of the PIV” is not positively recited in the claim.  The Fig. 13 & para [0085], the distal end 6230 of the catheter 6200 is substantially disposed within the vein of the patient such that the lumen 6201 is in fluid communication with the vein.  Therefore, it is configured to be distal to the seal disposed in the lumen of the PIV during the second/extend configuration.   
Regarding claim 26, Devgon in view of Voyten discloses all claimed subject matter in claim 23. Devgon discloses that wherein the fluid transfer device 6100/6200 includes an actuator 6500, in Fig. 10, coupled to the catheter 6200, Fig. 11 & para [0077], the actuator 6500 configured to be moved along a length of the introducer 6100 to transition the fluid transfer device 6100/6200 between the first configuration (Fig. 11) and the second configuration (Fig. 12).  
Regarding claim 27, Devgon in view of Voyten discloses all claimed subject matter in claim 23. Devgon discloses that wherein the adapter 6400 is an extension set, Fig. 10 and para [0082].  For example: the adapter 6400 is an extension set or a connector in between the adapter 6400 and the fluid transfer device 6100/6200.
Regarding claim 28, Devgon in view of Voyten discloses all claimed subject matter in claim 23. Devgon discloses that wherein the guide (a nose cone in the adapter 6400, see marked up Fig. 11 above) at the distal end portion of the adapter 6400 guides the catheter 6200 into the lumen of the PIV (lumen of the element 6300) distal to the seal 34 (as modified by Voyten) when the adapter 6400 is coupled to the hub of the PIV 6300 and the fluid transfer device 6100/6200 is tr3ansitioned from the first configuration (Fig. 11) to the second configuration (Fig. 12).  Note: the limitation “the lumen of the PIV” and “the seal” are not positively recited in the claim.  In the Figs. 11-13, the guide of the adapter 6400 is configured to guide catheter 6200 into the lumen of the PIV 6300, so it is capable for the catheter 6200 to be distal to the seal of the PIV line 6300.  
Regarding claim 30, Devgon in view of Voyten discloses all claimed subject matter in claim 23.  Devgon discloses that wherein the introducer 6100 is disposed at a predetermined angle (in any angle, or the predetermined angle being substantially equal to an insertion angle of the PIV) relative to a cutaneous 
Regarding claim 31, Devgon in view of Voyten discloses all claimed subject matter in claims 23 and 30.  Devgon discloses that wherein the predetermined angle is between 0 degrees and 30 degrees.   As discussed in the claim 30 above, when the introducer 6100 is coupled to adapter 6400, the introducer 6100 is being disposed 0 to 30 degrees relative to the cutaneous surface. 
Regarding claim 33, Devgon discloses a system in Figs 9-14, comprising: 
an adapter 6400 (Fig. 10) having a proximal end portion (adjacent to element 6131 in Fig 11); and defining a lumen 6401, the distal end portion 6410 of the adapter configured to couple to a hub of a peripheral intravenous access device (PIV) 6300 to place the lumen 6401 of the adapter 6400 in fluid communication with a lumen of the PIV, see Fig. 11; the PIV being at least partially inserted into a vein of a patient at an insertion angle relative to a cutaneous surface of the patient.  Note: the limitations “a hub of PIV” and “a PIV” are not positively recited in the claim, and the limitation “configured to couple to a hub of a peripheral intravenous access device (PIV) to place the lumen of the adapter in fluid communication with a lumen of the PIV; the PIV being at least partially inserted into a vein of a patient at an insertion angle relative to a cutaneous surface of the patient” is a functional limitation and only requires to perform of function.  In this case, the PIV 6300 is capable of inserting into a vein of a patient at an insertion angle relative to patient’s skin surface, paras [0085];
a fluid transfer device 6100/6200 having an introducer 6100 and a catheter 6200, a distal end portion 6130 of the introducer 6100 configured to couple to the proximal end portion of the adapter 6400 (via a lock mechanism 6131), the fluid transfer device 6100/6200 having a first configuration (Fig. 11) in which the catheter 6200 is disposed in the introducer 6100 and proximal to the PIV, and a second configuration (Fig. 12) in which the catheter 6200 extends from the introducer 6100, through a lumen of the adapter 6400, and through at least a portion of the lumen of the PIV 6300.  

    PNG
    media_image1.png
    219
    629
    media_image1.png
    Greyscale

Devgon does not disclose the adapter including an arm configured to be releasably engaged with the hub of the PIV to couple the adapter to the hub of the PIV and configured to be in contact with the cutaneous surface of the patient to maintain the adapter and the fluid transfer device at the insertion angle relative to the cutaneous surface when the adapter is coupled to the hub of the PIV and the fluid transfer device is coupled to the adapter.  
Voyten discloses a system, in Figs. 1-2 comprising: an adapter 40 including an arm 49 (Fig. 2) configured to be releasably engaged with a hub 24 of the PIV 20 to couple the adapter to the hub of the PIV.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing an adapter including an arm, as taught by Voyten, for the purpose of allowing the arm of the adapter engaging with different sizes of a hub of the PIV and preventing accidental disconnection of the cannula/guide from the injection site/the hub of the PIV, col. 5, lines 33-36.

    PNG
    media_image3.png
    329
    577
    media_image3.png
    Greyscale

Note: the limitation “configured to be releasably engaged with a hub of the PIV to couple the adapter to the hub of the PIV and configured to be in contact with the cutaneous surface of the patient to maintain the adapter and the fluid transfer device at the insertion angle relative to the cutaneous surface when the adapter is coupled to the hub of the PIV and the fluid transfer device is coupled to the adapter” is a functional limitation and only requires to perform of function.  In this case, Devgon in view of Voyten device system is capable of perform of the function above.  Devgon in view of Voyten discloses that the adapter including an arm 49 (as modified by Voyten) configured to be releasably engaged with the hub of the PIV, see marked up figure above; the arm 49 is configured to be in contact with the cutaneous surface of the patient (For example: the adapter (as modified by Voyten) is lying in flat surface and contact with the cutaneous surface of the patient for preventing dislodge during use) when the adapter (as modified by Voyten) is coupled to the hub of the PIV and the fluid transfer device is coupled to the adapter, see marked up figure above. 
Regarding claim 34, Devgon in view of Voyten discloses all claimed subject matter in claim 33.  Devgon discloses that the insertion angle is between 0 degrees and 30 degrees.  For example: if the arm is lying and directly in contact with the cutaneous surface of the patient in 0 degrees, the insertion angle being inclined about 0 degrees and that still read on the claimed invention.  In addition, while the adapter 40 (of Voyten) being connected to the hub of the PIV and the fluid transfer device, if the user place an outer surface with ridges for gripping of the arm 49 (of the adapter 40) directly on the skin surface of a patient, as seen that the arm 49 inclines in taper configuration.  Therefore, a person skilled in the art would recognize the arm 49 (at ridges surface, see marked up figure – Devgon in view of Voyten, in claim 33 above) configured to be in contact with the cutaneous surface of the patient to maintain the adapter and the fluid transfer device at the insertion angle in between 0-30 degrees. 
Regarding claim 35, Devgon in view of Voyten discloses all claimed subject matter in claim 33. Voyten discloses that the arm 49 maintains the adapter and the fluid transfer device at the insertion angle such that an axis at the insertion angle relative to the cutaneous surface extends through each of the lumen of the PIV, the lumen of the adapter, and a lumen defined by the catheter of the fluid transfer device, see marked up figure Devgon in view of Voyten below.  

    PNG
    media_image4.png
    322
    675
    media_image4.png
    Greyscale


Regarding claim 36, Devgon in view of Voyten discloses all claimed subject matter in claim 33. Voyten (or Devgon in view of Voyten) discloses that wherein the distal end portion 36 of the adapter 40 extends into the lumen 30 of the PIV 20 and opens a seal 34 disposed in the lumen of the PIV when the adapter 40 is coupled to the hub 24 of the PIV 20.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a seal disposed in the hub of the PIV, as taught by Voyten, for the purpose of allowing the guide/cannula of the adapter opens the seal for delivering a fluid, and the seal being preventing the flow of fluid when the guide/cannula being removed, see Fig. 2. 
Regarding claim 38, Devgon in view of Voyten discloses all claimed subject matter in claim 33. Voyten discloses the distal end portion 46 of the adapter 40 includes a guide 46/36 that extends through a seal 34 of the hub 24 and at least partially into the lumen 30 of the PIV distal to the seal when the adapter is coupled to the hub of the PIV.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a seal disposed in the hub of the PIV; wherein the guide of the adapter being extended through the seal and partially into the lumen of the PIV distal to the seal, as taught by Voyten, for the purpose of allowing the guide/cannula of 
Regarding claim 53, Devgon in view of Voyten discloses all claimed subject matter in claim 23. Devgon discloses a portion (an inner thread portion) of the adapter 6400 is in contact with an outer portion (at the hub portion) of the PIV and a portion of the guide (the nose cone of the adapter) is in contact with an inner portion (at the seal, as modified by Voyten) of the PIV when the adapter 6400 is coupled to the PIV 6300, Fig. 1 and the marked up figure below. 

    PNG
    media_image5.png
    284
    636
    media_image5.png
    Greyscale

Regarding claim 54, Devgon in view of Voyten discloses all claimed subject matter in claim 33 & 38. Voyten discloses a portion (an inward hook of the arm 49 in Voyten) of the adapter 40 (as modified by Voyten) is in contact with an outer portion (at the hub portion) of the PIV and a portion of the guide 40 of the adapter 40 (of Voyten) is in contact with an inner portion (at the seal, as modified by Voyten) of the PIV when the adapter 40 (of Voyten) is coupled to the PIV 6300, Fig. 1 and the marked up figure below. 

    PNG
    media_image3.png
    329
    577
    media_image3.png
    Greyscale

Regarding claim 55, Devgon discloses a system, in Figs 9-14 comprising: a peripheral intravenous access device (PIV) 6300 at least partially inserted into a vein of a patient at an insertion angle.  Note: the limitation “at least partially inserted into a vein of a patient at an insertion angle” is as a functional limitation, the PIV 6300 is inserted into the patient (in certain angle) for user to administer a given fluid.  Therefore, he PIV 6300 is configured to partially insert into the patient’s vein at an insertion angle); 
the PIV 6300 including a hub that defines a lumen; an adapter 6400 having a distal end portion 6410 and a proximal end portion 6431, the distal end portion 6410 including a guide (a nose cone) that extends into the lumen of the hub in response to the adapter 6400 being coupled to the hub of the PIV 6300, a distal end of the guide (the nose cone) being the distal most portion of the adapter 6400; 

    PNG
    media_image1.png
    219
    629
    media_image1.png
    Greyscale

a fluid transfer device 6100/6200 having an introducer 6100 that is coupleable to the proximal end portion of the adapter 6400 (via a lock 6131), the fluid transfer device 6100/6200 having a first configuration (Fig. 11) in which a catheter 6200 of the first transfer device is disposed in the introducer 6100, and a second configuration (Fig. 12) in which the catheter 6200 extends from the introducer 6100, through a lumen 6401 of the adapter, and through at least a portion of the lumen of the PIV 6300 when the introducer 6100 is coupled to the adapter 6400 and the adapter  6400 is coupled to the PIV 6300.  
Devgon does not disclose that the hub includes a seal disposed in the lumen of the hub.  Therefore, Devgon does not include the guide extends through the seal.  However, Devgon also states in the embodiment of Fig. 2, a system comprising: a PIV line 1300; wherein a seal, in para [0047], at its proximal end such that the PIV line 1300 is in a sealed configuration until the locking mechanism 1131 is coupled to the PIV line 1300 and once the locking mechanism 1131 is coupled to the PIV line 1300, the 
Voyten discloses a system, in Figs. 1-2 comprising: an adapter 40 configured to be coupled to a hub 24 of a peripheral intravenous access device, PIV 20 (see Fig. 2; wherein the access device 20 being connected to the hub body 24); a distal portion 36/46 of the adapter 40/42 including a guide 46 that extends through a seal 34 of the hub 24 and at least partially into a lumen/passage 30 of the PIV 20 distal to the seal 34 when the adapter 40 is coupled to the hub 24 of the PIV 20.  It is noted that the lumen 30 is a part of the PIV device 20.
Devgon only discloses the adapter with a guide configured to extend partially into the lumen of the PIV, but is silent about the PIV having a seal and the guide of the adapter extending through the seal. However, Devgon teaches in the embodiment of Fig. 2 that the PIV line having a seal and Voyten teaches the proximal end of the hub comprising a seal 34 and the distal end of the adapter 20 comprising a guide 46; wherein the guide 46 is configured to extend through the seal 34 and partially into the lumen distal to the seal 34, see Fig. 2.
     	It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing a seal located at a proximal end of a hub of the PIV line, as taught by either Devgon in embodiment Fig. 2 or Voyten, for the purpose of providing a seal configuration for the PIV and preventing a fluid flow out-side of the catheter, para [0047] in Devgon; or providing benefit of preventing the flow of fluid when the cannula/adapter 40 is removed, col. 4, lines 60-63; and preventing the back flow of blood from the patient’s vein from exiting through the hub 24 of the catheter 20A (or the PIV 20) during venipuncture, col. 5, lines 12-15 in Voyten.  
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing or modifying the length of the guide of the adapter to be able to extend through the seal of PIV line and into the lumen of the PIV line distal to the seal, as taught by Voyten, for the purpose of providing sufficient structure to allow the guide of the adapter to be able to open a slit of the seal of the PIV line for fluid delivery, col. 5, lines 30-33 and Fig. 1 in Voyten.

    PNG
    media_image2.png
    249
    634
    media_image2.png
    Greyscale

Regarding claim 56, Devgon in view of Voyten discloses all claimed subject matter in claims 55.  As seen the marked up figure above, Devgon discloses that wherein a portion (an inner threads portion) of the adapter 6400 is in contact with an outer portion (outer surface of the hub) of the PIV and a portion of the guide (the nose cone of the adapter 6400) is in contact with an inner portion (the seal, as modified by Voyten) of the PIV 6300 when the adapter 6400 is coupled to the PIV 6300.  
Regarding claim 60, similar to the rejection of claim 26 above.  Devgon in view of Voyten discloses all claimed subject matter in claims 55. Devgon discloses that wherein the fluid transfer device 6100/6200 includes an actuator 6500, in Fig. 10, coupled to the catheter 6200, Fig. 11 & para [0077], the actuator 6500 configured to be moved along a length of the introducer 6100 to transition the fluid transfer device 6100/6200 between the first configuration (Fig. 11) and the second configuration (Fig. 12).  
Regarding claim 61, similar to the rejection of claim 26 above, Devgon in view of Voyten discloses all claimed subject matter in claims 55.  Devgon discloses a distal end portion 6230 of the catheter 6200 is in the second configuration (Fig. 12) is distal to the PIV 6300 and the catheter 6200 disposed in the vein of the patient, Fig. 13 and para [0085].

Claims 29 and 39-40 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,216,978) and further in view of Mugan et al. (US 2010/0121218).
Regarding claim 29, Devgon in view of Voyten discloses all claimed subject matter in claims 23 and 28.  As mentioned in the claim 23 above, the adapter 6400 in Devgon can be replaced by the adapter 40 of Voyten.  See marked up figure below. 

    PNG
    media_image6.png
    338
    723
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon with providing a guide of an adaptor being inserted into the seal of the hub; wherein the length of the guide of the adapter to be able to extend through the seal of PIV line and into the lumen of the PIV line distal to the seal, as taught by Voyten, for the purpose of providing sufficient structure to allow the guide of the adapter to be able to open a slit of the seal of the PIV line for fluid delivery, col. 5, lines 30-33 and Fig. 1 in Voyten.
Devgon in view of Voyten discloses the guide of the adapter (as modified by Voyten) has a first stiffness (e.g. each other the structure has it owns stiffness).  As seen in Fig. 2 in Voyten, the first stiffness of the guide 46 is sufficient to open the seal 34 without deforming the guide 46 of the adapter.
Devgon discloses that stiffness dependent upon the material from which the object is formed as well as certain physical characteristics of the object such as shape and boundary condition, para [0043].  In other words, the guide of the adapter 6400 has its own/first stiffness; Devgon further discloses that the catheter of the fluid transfer device has a second stiffness (e.g. the catheter/cannula 6200 formed of soft material such as a Shore durometer of 20 Shore A, para [0044, 0069]).  
Devgon (or Devgon in view of Voyten) is silent about the stiffness such as the (second) stiffness of the catheter being less than the (first) stiffness of the adapter.  
However, Mugan teaches an adapter 202 is made of rigid material, para [0098] & Figs. 4-6.  Meanwhile, Devgon discloses that the catheter/cannula 6200 formed of soft material.  Therefore, a person skilled in the art would recognize that stiffness of the catheter being less than the stiffness of the adapter.

Regarding claim 39, this claim being rejected using the same analysis as noted above with regard to claim 29.  
Devgon in view of Voyten discloses the guide of the adapter (as modified by Voyten) has a first stiffness (e.g. each other the structure has it owns stiffness).  As seen in Fig. 2 in Voyten, the first stiffness of the guide 46 is sufficient to open the seal 34 without deforming the guide 46 of the adapter.
Devgon discloses that stiffness dependent upon the material from which the object is formed as well as certain physical characteristics of the object such as shape and boundary condition, para [0043].  In other words, the guide of the adapter 6400 has its own/first stiffness; Devgon further discloses that the catheter of the fluid transfer device has a second stiffness (e.g. the catheter/cannula 6200 formed of soft material such as a Shore durometer of 20 Shore A, para [0044, 0069]).  
Devgon (or Devgon in view of Voyten) is silent about the stiffness such as the (second) stiffness of the catheter being less than the (first) stiffness of the adapter.  
However, Mugan teaches an adapter 202, Figs. 4-6, is made of rigid material, para [0098].  Meanwhile, Devgon discloses that the catheter/cannula 6200 formed of soft material.  Therefore, a person skilled in the art would recognize that stiffness of the catheter being less than the stiffness of the adapter.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a rigid material in the adapter, as taught by Mugan, for the purpose of improving the attachment between the adapter and other elements (i.e. hub of the PIV line), para [0098] in Mugan.
Regarding claim 40, Devgon in view of Voyten discloses all claimed subject matter in claims 33 and 38-39 above. Voyten (Devgon in view of Voyten) also discloses that the adapter is an extension set; wherein the adapted being connected in between the hub of the PIV and the fluid transfer device. 
Regarding claim 62, this claim is being rejected as same analysis as note in the claim 29 above. 
Claims 32, 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,216,978) and further in view of Bonutti (US 2011/0202123).
Regarding claim 32, Devgon in view of Voyten discloses all claimed subject matter in claim 23.  Devgon discloses that wherein the PIV is at least partially inserted into the vein of the patient at an insertion angle, paras [0083, 0085].
Devgon in view of Voyten does not disclose a support configured to be in contact with a cutaneous surface of the patient, the support supporting at least a portion of the adapter and the fluid transfer device to maintain the adapter and the fluid transfer device at the insertion angle of the PIV when the adapter is coupled to the hub of the PIV and the fluid transfer device is coupled to the adapter.  
Bonutti discloses a system, in Fig. 2 comprising a support 200 configured to be in contact with a cutaneous surface 14 of the patient, the support 200 supporting at least a portion of the adapter 112 and the fluid transfer device 102 to maintain the adapter and the fluid transfer device 102 at the insertion angle. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a support, as taught by Bonutti, for the purpose of securing the device system in the patient and/or stabilizing the device system relative to the patient, para [0048] of Bonutti. 
Thus, Devgon in view of Voyten and further in view of Bonutti discloses the limitations that: a support configured to be in contact with a cutaneous surface of the patient, the support supporting at least a portion of the adapter and the fluid transfer device to maintain the adapter and the fluid transfer device at the insertion angle of the PIV when the adapter is coupled to the hub of the PIV and the fluid transfer device is coupled to the adapter.  
Regarding claim 57, Devgon in view of Voyten discloses all claimed subject matter in claim 55.  Devgon in view of Voyten does not disclose the limitation that: a support extending from a surface of at least one of the adapter or the fluid transfer device and configured to be in contact with a cutaneous surface of the patient to maintain the 6Application No.: 16/844,730Docket No.: PITA-002/04US 314902-2133 adapter and the fluid transfer device at the insertion angle of the PIV when the adapter is coupled to the hub of the PIV and the fluid transfer device is coupled to the adapter.  

It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a support, as taught by Bonutti, for the purpose of securing the device system in the patient and/or stabilizing the device system relative to the patient, para [0048] of Bonutti. 
Regarding claim 58, Devgon in view of Voyten discloses all claimed subject matter in claims 55 & 57.  Bonutti teaches that wherein the insertion angle is between 0 degrees and 30 degrees, see Fig. 5. 
Regarding claim 59, Devgon in view of Voyten discloses all claimed subject matter in claims 55 & 57.  Devgon discloses the lumen of the PIV 6300, the lumen 6401 of the adapter 6400 and the lumen of the catheter 6200 of the fluid transfer device 6100/6200 forming a linear configuration (Figs. 11-13). Bonutti discloses that the support 200 maintaining the adapter 112 and the fluid transfer device 102 at the insertion angle (Fig. 2).  Therefore, Devgon in view of Voyten and Bonutti discloses that the support (as modified by Bonutti) maintains the adapter 6400 and the fluid transfer device 6100/6200 at the insertion angle such that an axis of the insertion angle extends through each of the lumen of the PIV, the lumen of the adapter, and the lumen defined by the catheter of the fluid transfer device. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,216,978) and further in view of Amisar et al. (US 2006/0015068).
Devgon in view of Voyten discloses all claimed subject matter in claim 33.  Devgon in view of Voyten does not disclose that the catheter is disposed in a flexible sheath; wherein the catheter is disposed outside of the flexible sheath when the fluid transfer device is in the second configuration.
Amisar discloses a device system in Figs. 3-5 configured to be inserted into a patient’s vein comprising: a flexible sheath 48, a catheter 42, and adapter 44; wherein the catheter is disposed in the flexible sheath in a first configuration (in retracted configuration, Fig. 4); and the catheter is disposed 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a flexible sheath to cover the Devgon’s introducer and Devgon’s catheter, as taught by Amisar, for the purpose of maintaining sterility if the un-inserted portion of the fluid device, para [0094 in Amisar. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,216,978) and Mugan et al. (US 2010/0121218) and further in view of Dadar et al. (US 5,100,394).
Regarding claim 41, Devgon in view of Voyten and Mugan discloses all claimed subject matter in claims 33 and 38-40 above.  Voyten (or Devgon in view of Voyten and Mugan) wherein the seal of the PIV is a first seal, the proximal end portion of the adapter is a proximal end portion of the extension set.
Devgon discloses that the distal end portion 6130 of the introducer 6100 includes a lock 6131 configured to couple the introducer to the extension set (adapter 6400, but using adapted 40, as modified by Voyten), the lock 6131 of the introducer including a guide 6431 that extends into the lumen of the extension set (the adapter 40, as modified by Voyten).
Voyten discloses that the seal member (equivalent to a second seal in claimed invention) included in the adapter 6400 and/or the locking mechanism 6131 prevents a flow of bodily fluid in the proximal direction prior to advancing the cannula/catheter 6200, para [0073].
Voyten does not disclose that the proximal end portion of the extension set (or the adapter) includes a seal (called as second seal in the claimed invention).  Therefore, Voyten (or Devgon in view of Voyten and Mugan) does not show that the guide of the lock of the introducer opens the second seal when the introducer is coupled to the adapter.  
With a teaching from Voyen (e.g. the (second) seal member located within the adapter/extension set, in para [0073]), a person skilled in the art would recognize that the (second) seal member can be disposed at proximal end portion of the adapter/extension set.  

    PNG
    media_image6.png
    338
    723
    media_image6.png
    Greyscale

Similarly, Dudar discloses a device system, in Figs. 2A-3 comprising: an adapter 34 configured to couple to a hub 38 of the PIV device 36; the proximal end portion of the adapter 34 is a proximal end portion of an extension set that includes a seal 52 (equivalent to a second seal in the claimed invention).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten and Mugan with providing a seal positioned at a proximal end portion of the adapter, as taught by Dudar, for the purpose of preventing a flow of bodily fluid in the proximal direction.  
Therefore, Devgon in view of Voyten, Mugan and Dudar discloses the system comprising: the lock 6131 of the introducer 6100 including the guide 6431 that extends into the lumen of the extension set (the adapter 40, as modified by Voyten & Dudar) and opens the (second) seal 52 (as modified by Dudar) via a slit 66 in Dudar when the introducer is coupled to the adapter.

    PNG
    media_image7.png
    379
    691
    media_image7.png
    Greyscale

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Devgon (US 2012/0277627) in view of Voyten (US 6,216,978) and further in view of Dadar et al. (US 5,100,394).
Regarding claim 63, Devgon in view of Voyten discloses all claimed subject matter in claim 55 above.  Voyten (or Devgon in view of Voyten) discloses the seal 34 (as modified by Voyten) of the PIV 6300 is a first seal.  Devgon also discloses that a seal (equivalent to a second seal in the claimed invention) included in the adapter 6400, para [0073].  Devgon discloses that a distal end portion 6130 of the introducer 6100 having a lock 6131 that couples to the introducer 6100 to the adapter 6400, the lock 6131 includes a proboscis (a nose cone in the lock 6131) that extends into a lumen 6401 of the adapter. 

    PNG
    media_image2.png
    249
    634
    media_image2.png
    Greyscale

Devgon (or Devgon in view of Voyten) does not disclose that a location of the (second) seal such that the second seal located at the proximal end portion of the adapter. Therefore, Voyten (or Devgon in view of Voyten) does not show that the guide of the lock of the introducer opens the second seal when the introducer is coupled to the adapter.  
As mentioned above, Devgon also discloses that a seal (equivalent to a second seal in the claimed invention) included in the adapter 6400, para [0073].  
Similarly, Dudar discloses a device system, in Figs. 2A-3 comprising: an adapter 34 configured to couple to a hub 38 of the PIV device 36; the proximal end portion of the adapter 34 is a proximal end portion of an extension set that includes a seal 52 (equivalent to a second seal in the claimed invention).
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Devgon in view of Voyten with providing a seal positioned at a proximal end portion of the adapter, as taught by Dudar, for the purpose of preventing a flow of bodily fluid in the proximal direction.  

    PNG
    media_image8.png
    289
    680
    media_image8.png
    Greyscale

As seen the marked up figure above, Devgon in view of Voyten and Dudar discloses the system comprising: the seal of the PIV is a first seal (as modified by Voyten), the proximal end portion of the adapter 6400 including a second seal (as modified by Dudar), and a distal end portion of the introducer 6100 having a lock 6131 that couples the introducer 6100 to the adapter 6400, the lock 6131 includes a proboscis that extends into a lumen of the adapter 6400 and opens the second seal (via a slit 66 in Dudar) when the introducer 6100 is coupled to the adapter 6400.

Response to Arguments
Applicant’s arguments with respect to claim(s) 23, 33 & 55 have been considered but are moot because the new ground of rejection does not rely on Wyatt reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783